PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
DING, Jintai
Application No. 15/562,034
Filed: 27 Sep 2017
Attorney Docket No. 109577.000004 

:
:
:	DECISION ON PETITION
:
:



This is a decision in response to the petition to revive under 37 CFR 1.137(a), filed            October 1, 2021.

The petition under 37 CFR 1.137(a) is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a)”.  Extensions of time under 37 CFR 1.136(a) are permitted.  No further petition to revive fee is due on a timely filed renewed petition. 

The instant application became abandoned for failure to timely file a proper reply to the Notice to File Corrected Application Papers, mailed January 31, 2020.  This Notice set an extendable period for reply of two months for Applicant to file an amendment to the specification, deleting the illustrations contained on pages 3 and 9 of the specification.  No proper reply having been received, the application became abandoned by operation of law on April 1, 2020.  The Office mailed a courtesy Notice of Abandonment on July 21, 2020.  Applicant filed a petition to withdraw the holding of abandonment on July 22, 2020.  However, the petition was dismissed in a decision mailed on August 28, 2020.  Applicant filed a renewed petition on September 3, 2020, which was dismissed in a decision mailed on August 6, 2021.

A grantable petition pursuant to 37 CFR 1.137(a) must be accompanied by (1) The reply required to the outstanding Office action or notice, unless previously filed;  (2) The petition fee as set forth in 37 CFR 1.17(m); and (3) A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to this paragraph was unintentional. 

The instant petition does not meet requirement (1) above.

37 CFR 1.312 states, no amendment may be made as a matter of right in an application after the mailing of the notice of allowance. Any amendment filed pursuant to this section must be filed before or with the payment of the issue fee, and may be entered on the recommendation of the primary examiner, approved by the Director, without withdrawing the application from issue.  

Since 37 CFR 1.312 prohibits amendments to the disclosure after the payment of an issue fee (here the issue fee was paid on January 24, 2020), in order for the amendments to be accepted as part of the required reply, a renewed petition under 37 CFR 1.137(a) must include a petition to withdraw this application from issue under the provisions of 37 CFR 1.313(c)(2), a Request for Continued Examination under 37 CFR 1.114, and the required fees.   

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS	
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web 
						
Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.
		
/Cliff Congo/
	
Cliff Congo			
Attorney Advisor
Office of Petitions